Order affirmed, without costs of this appeal to either party, on the ground that there was sufficient and substantial evidence of compliance with section 335-a of the Code of Criminal Procedure to satisfy the Commissioner of Motor Vehicles of such compliance as provided in subdivision 6 of section 71 of the Vehicle and Traffic Law. All concur. (Appeal from an order denying petitioner’s application to set aside the revocation of his operator’s license and certificate of registration.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.